[PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS
                                                                              FILED
                           FOR THE ELEVENTH CIRCUIT                  U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                          AUGUST 6, 2002
                             ________________________                   THOMAS K. KAHN
                                                                             CLERK
                                    No. 97-2618
                             ________________________

                        D. C. Docket No. 95-00089-CR-T-24C


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                           versus

SIGMA INTERNATIONAL, INC.,
d.b.a. Sigma U.S.A., Inc.,
CHARLES STERNISHA, et al.,

                                                                  Defendants-Appellants.

                             ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________
                                 (August 6, 2002)


Before EDMONDSON, Chief Judge, TJOFLAT, ANDERSON, BIRCH, DUBINA,
BLACK, CARNES, BARKETT, HULL and MARCUS, Circuit Judges.*



    *Judge   Wilson recused himself and did not participate in this decision.
PER CURIAM:

       After granting en banc rehearing in this case, United States v. Sigma Int’l,

Inc., 287 F.3d 1325 (11th Cir. 2002), we were informed the parties had negotiated

a settlement of the case, and we relinquished jurisdiction to the district court for the

limited purpose of allowing it to accept the plea agreement and enter a judgment in

accordance with the agreement. 291 F.3d 765 (11th Cir. 2002). In doing so, we

said that if the district court accepted the plea agreement, we would favorably

entertain a motion to vacate the 1997 judgments of conviction and sentences in the

case. Id. at 767. The district court did accept the plea agreement and the corporate

defendant’s guilty plea to new charges in the case, which was part of the

agreement. We now have before us the appellants’ motion to vacate the 1997

judgments of conviction and sentence of each of the defendants in this appeal.

Consistent with what we indicated in our earlier order, we grant that motion.

      We also have before us a motion by attorney Michael Rubinstein for a name-

clearing hearing, a motion which he filed as a result of unfavorable statements

made about him in United States v. Sigma Int’l Inc., 196 F.3d 1314 (11th Cir.

1999)(Sigma I), vacated, 251 F.3d 1358 (11th Cir. 2001), and United States v.

Sigma Int’l Inc., 244 F.3d 841 (11th Cir. 2001)(Sigma II), vacated, 287 F.3d 1325

(11th Cir. 2002) .


                                           2
      Rubinstein, an Assistant United States Attorney, is not a party, nor is he an

attorney who represents a party in this appeal. He did present the government’s

case to the grand jury and prosecute the case at trial. His chief contention is that

the harsh criticism of his conduct in the Sigma I and Sigma II panel opinions

amounts to a disciplinary sanction in the nature of a public reprimand, which was

imposed without his having notice or an opportunity to respond to the allegations

against him and to be heard about them. He argues that due process dictates that he

have a name-clearing hearing and asks that we direct the district court to hold one.

      Rubinstein points out that in the course of criticizing his conduct the Sigma

I opinion actually asserted its authority to “reprimand a prosecutor through a

published opinion to deter misconduct before a grand jury,” 196 F.3d at 1322 n.8,

thereby indicating that he was being formally reprimanded. The decisions that

Rubinstein relies on to support his position are mostly from cases in which

attorneys were saddled with formal sanctions ranging from disqualification, see

Kirkland v. Nat’l Mortgage Network, Inc., 884 F.2d 1367, 1370 (11th Cir. 1989)

(concluding an attorney may appeal a district court’s order of disqualification for

misconduct, even after the underlying litigation has been dismissed); Kleiner v.

First Nat’l Bank of Atlanta, 751 F.2d 1193, 1200 n.14 (11th Cir. 1985) (same); to

formal reprimand, Walker v. City of Mesquite, 129 F.3d 831, 832 (5th Cir. 1997)


                                           3
(concluding attorney can appeal formally entered sanctions entered against him);

Dawson v. United States, 68 F.3d 886, 894-95, 898 (5th Cir. 1995) (reviewing and

reversing an order expressly imposing a reprimand and requiring the attorney to

attend an ethics course). There are also some decisions involving critical

statements in the nature of a reprimand even though no formal action was taken.

See Penthouse Int’l Ltd. v. Playboy Enterprises, Inc., 663 F.2d 371, 385-86, 392

(2d Cir. 1981) (allowing an attorney to intervene on appeal to contest the district

court’s finding of misconduct which was part of its reasoning in dismissing a

complaint for discovery abuses); Sullivan v. Comm. on Admissions & Grievances,

395 F.2d 954, 956 (D.C. Cir. 1967) (concluding an attorney has standing to appeal

a district court’s decision in a disciplinary proceeding that he had engaged in

professional misconduct even though the court did not impose a formal sanction).

None of those decisions, however, involved sanctions or findings in orders or

opinions that had already been set aside or vacated on other grounds.

      Both the Sigma I and Sigma II opinions have been fully vacated. The panel

itself vacated its first opinion, 251 F.3d 1358, and our order granting rehearing en

banc vacated the second opinion. 287 F.3d 1325. Both opinions remain vacated,

and are officially gone. They have no legal effect whatever. They are void. None

of the statements made in either of them has any remaining force and cannot be


                                          4
considered to express the view of this Court. Thus, we need not decide whether

Rubinstein would have been entitled to any of the relief he seeks if either of those

opinions had remained in effect.

      Rubinstein acknowledges that any reprimand in the panel opinions that

criticized him has been vacated. He also concedes that loss of personal reputation

alone does not implicate procedural due process, see Paul v. Davis, 424 U.S. 693,

96 S.Ct. 1155 (1976), but he argues that he is still entitled to a name-clearing

hearing on the stigma-plus theory. The “plus” here, he contends, is that he has

suffered a loss of a property interest in what he characterizes as “business

reputation/good will,” or his professional reputation. He does not allege, however,

that he has suffered any loss of employment, any diminution of salary, or anything

else that would in our view qualify as “some more tangible interest[],” as required

by Paul, 424 U.S. at 701, 96 S. Ct. at 1161. Accordingly, we will deny

Rubinstein’s motion for a name-clearing hearing.1

      The appellants’ motion to vacate the 1997 judgments in this case is

GRANTED, and the case is REMANDED with instructions for the district court to


      1
        Because of our conclusion that Rubinstein is not entitled to a name-clearing
hearing in any event, we also find it unnecessary to grapple with the procedural
issues arising from the fact that he is not a party in this appeal. Nor need we
address whether, if there had been stigma-plus, a name-clearing hearing
appropriately could have been ordered in the peculiar posture of this case.
                                          5
do so. Attorney Rubinstein’s motion for a name-clearing hearing is DENIED.




                                      6